UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7276


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

RICO JARUIASE JOY,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:06-cr-01317-TLW-6; 4:14-cv-02187-TLW)


Submitted:   October 16, 2014             Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rico Jaruiase Joy, Appellant Pro Se. Robert Frank Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rico Jaruiase Joy seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                 The

order is not appealable unless a circuit justice or judge issues

a   certificate         of    appealability.              28   U.S.C.       § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on     the    merits,    a    prisoner         satisfies      this   standard      by

demonstrating          that     reasonable         jurists      would       find   that     the

district       court’s       assessment    of       the    constitutional          claims    is

debatable      or      wrong.     Slack     v.      McDaniel,         529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is     debatable,      and    that       the    motion      states   a   debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Joy has not made the requisite showing.                           The district court

lacked jurisdiction to consider Joy’s motion to vacate because

it was a successive and unauthorized § 2255 motion.                                   In the

absence     of      pre-filing         authorization           from    this    court,       the

district court lacks jurisdiction to hear a successive § 2255

                                               2
motion.    See 28 U.S.C. § 2244(b)(3) (2012).              Accordingly, we

deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3